Citation Nr: 0903225	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-28 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for decreased vision in 
the right eye.  

2.  Entitlement to a higher initial rating for service-
connected postoperative residuals of a tear of the right 
anterior cruciate ligament, evaluated as 10 percent disabling 
prior to September 15, 2006, and as 20 percent disabling 
thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected instability of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 
INTRODUCTION

The veteran, who is the appellant, had active service from 
April 2000 to April 6, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In January 2005, 
the RO denied service connection for decreased vision of the 
right eye, and granted service connection for post operative 
residuals of a tear of the right anterior cruciate ligament, 
which was assigned an initial 10 percent disability rating.  
The veteran appealed both decisions.  In April 2005, the RO 
granted service connection for instability of the right knee, 
evaluated as 10 percent disabling.  In February 2007, the RO 
granted the veteran's increased initial evaluation claim, to 
the extent that it granted an increase from 10 percent to 20 
percent for the service-connected post operative residuals of 
a tear of the right anterior cruciate ligament.  However, 
since this increase did not constitute full grants of the 
benefits sought, the increased initial rating issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a VA Form 9 received in January 2006 the veteran requested 
a hearing at the RO before a Veterans Law Judge.  However, in 
April 2006 she withdrew that request.  See 38 C.F.R. 
§ 20.702(e) (2008).  


FINDINGS OF FACT

1.  The veteran does not have an eye disorder as the result 
of disease or injury that was present during her active 
military service.  

2.  Prior to September 15, 2006, the veteran's postoperative 
residuals of a tear of the right anterior cruciate ligament 
are shown to have been manifested by complaints that included 
pain, stiffness, and swelling, with no less than full flexion 
and extension to 120 degrees.  

3.  As of September 15, 2006, the veteran's postoperative 
residuals of a tear of the right anterior cruciate ligament 
is shown to have been manifested by complaints that included 
pain, stiffness, and swelling, pathology that includes Grade 
2 chondromalacia of the right knee patellofemoral joint and 
right lateral tibial plateau, and no less than full flexion 
and extension to 120 degrees.   

4.  The veteran's service-connected instability of the right 
knee is not shown to be productive of more than slight 
impairment due to recurrent subluxation or lateral 
instability of the right knee.    


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  

2.  Prior to September 15, 2006, the criteria for an initial 
rating in excess of 10 percent for postoperative residuals of 
a tear of the right anterior cruciate ligament have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 
5003, 5010, 5256, 5258, 5260, 5261, 5262 (2008).  

3.  As of September 15, 2006, the criteria for an initial 
rating in excess of 20 percent since for postoperative 
residuals of a tear of the right anterior cruciate ligament 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5010, 5256, 5258, 5260, 5261, 5262 (2008).  

4.  The criteria for an initial rating in excess of 10 
percent for instability of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a Diagnostic Code 5257 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
decreased vision in her right eye.  In the veteran's original 
claim for VA compensation, received in 2004, she alleged that 
her visual acuity in the right eye diminished during active 
service as a result of staring at a computer screen in 
performing her military duties.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006). 

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2008); see also 38 C.F.R. § 4.9 (2008); 
Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 
'hyperopia and impairment of vision due to advancing years or 
to old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline 
lens, causing the near point of distinct vision to be removed 
farther from the eye'."  Terry v. Principi, 340 F.3d 1374, 
1384 (Fed. Cir. 2003) (citing to Dorland's Illustrated 
Medical Dictionary 1453 (29th ed. 2000)).

The veteran's service treatment reports include an August 
1999 examination for enlistment which indicated that the 
veteran's uncorrected distant visual acuity was 20/60 in the 
right eye, correctable to 20/25.  In an adjunct medical 
history questionnaire it was noted that she wore glasses.  In 
April 2000 the veteran's uncorrected distant visual acuity 
was 20/60 in the right eye.  In October 2000 the veteran's 
uncorrected distant visual acuity was 20/60 in the right eye, 
correctable to 20/25.  In January 2001, October 2001, and 
February 2002, the diagnoses, after examinations of the 
veteran's eyes, noted hyperoptic astigmatism of the right 
eye, with good ocular health.  In October 2003, the veteran's 
uncorrected distant visual acuity was 20/70 in the right eye, 
correctable to 20/20.  A separation examination report is not 
of record.  

As for the post-service medical evidence, a VA examination 
report, dated in May 2004, indicates that the veteran's 
medical records were reviewed.  The veteran stated that she 
did not develop any eye problems during service in that she 
did not receive any trauma to the eye or have any 
extraordinary event to the eyes during service.  She reported 
that she had done a lot of computer work in her military 
duties.  She stated that her vision in the right eye was not 
as good as in the left eye.  On examination her uncorrected 
near and distant visual acuity was 20/30 with near vision 
correctable to 20/30 and distant vision correctable to 20/20.  
She had a manifest refraction in the both eyes.  The 
diagnosis was refractive error.  

A January 31, 2008 VA outpatient treatment record shows that 
the veteran had minimal refractive changes of her eyes.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports do not show treatment for, or a 
diagnosis of, a right eye condition (other than refractive 
error).  Given the foregoing, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  Furthermore, 
there is no competent post-service medical evidence to show 
the existence of the claimed right eye disorder (other that 
refractive error). Finally, the Board notes that there is no 
competent evidence to show that the veteran has a right eye 
disorder, other than refractive error, that is related to her 
service.  The evidence is clear that the veteran had 
diminished visual acuity in the right eye upon entrance into 
service, and that this has always been due to hyperopia and 
astigmatism.  Accordingly, service connection for decreased 
vision in the right eye is not warranted, and the claim must 
be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that the veteran has a right eye disability 
that was caused by service.  In this case, when the veteran's 
service and post-service medical records are considered 
(which indicate that the veteran does not have a right eye 
disorder other than refractive error), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
she has a right eye disability that is related to her 
service.   


II.  Initial Evaluations

The veteran asserts that she is entitled to higher initial 
evaluations for her right knee disabilities.  In October 
2007, the veteran submitted a letter in which she argued that 
her operative report of October 2000 conflicted with an April 
5, 2007 operative report.  She asserts the following: in the 
initial surgery it was reported that there was a tear of one-
third to one-half of the anterior cruciate ligament (ACL), 
and that the ACL was debrided.  The April 2007 operative 
report, on the other hand, indicated that the ACL was intact.  
The October 2000 surgeon found that there was complete 
detachment of the anterior portion of the lateral meniscus, 
allowing that meniscus to actually extend well into the joint 
and, so, a partial lateral meniscectomy was done.  The April 
2007 surgeon found that the lateral meniscus was intact.  
Subsequently, that physician reported that she was walking 
without crutches and was not taking many tablets of Vicodin.  
However, she had told the physician that she could only take 
that medication at night because she had to start back to 
work and drive a vehicle.  At that time she did not even flex 
her knee because there was still a little swelling and she 
told the physician that when she ran her fingers across her 
knee there was a little numbness and tingling, and that it 
itched internally.  He responded, stating that the knee was 
still healing.  The veteran further reported that her right 
knee had irritated her since day one.  Also, she questioned 
why, if there was a great deal of deterioration and 
arthritis, the knee could now be better when she was still 
having the same problems.  She still had the same problems 
she had before the April 2007 surgery, and the only 
difference was that, while the knee was still swollen, the 
swelling was now in a different area.  She argued that she 
still had locking, popping, clicking, and grinding when she 
sat, stood or had to bend the knee for more than 25 to 30 
minutes.  She questioned how her ACL could be intact and the 
lateral meniscus intact, when the October 2000 operative 
report clearly stated that they were torn and debrided, for 
which she had a partial lateral meniscectomy.  

The Board initially notes that in February 2007, the RO 
increased the veteran's rating for her residuals of a torn 
ligament to 20 percent, and that this rating action had the 
effect of increasing her combined rating (i.e., for her 
residuals of a torn ligament, and her knee instability) to 30 
percent.  In March 2007, a notice of disagreement was 
received from the veteran in which she requested an earlier 
effective date for the combined 30 percent disability rating.  
In January 2008, a statement of the case on this issue was 
sent to the veteran.  However, a timely substantive appeal 
was not received, and this issue is therefore not before the 
Board at this time.  See 38 C.F.R. §§ 20.200, 20.202. 20.302 
(2008).  

The Board further notes that an August 2007 rating decision 
proposed to reduce the 20 percent rating for post operative 
residuals of a tear of the right anterior cruciate ligament 
to 10 percent.  However, a March 2008 rating decision 
confirmed and continued the 20 percent rating for post 
operative residuals of a tear of the right anterior cruciate 
ligament, and the 20 percent rating remains in effect.  

Disability ratings are assigned under the criteria set forth 
in Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Disabilities must be viewed historically and 
the disability must be described in terms of the person's 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher 
ratings are assigned if the disability more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

At the time of an initial award of service connection, 
separate disability ratings may be assigned for separate 
periods of time in accordance with the facts found, a 
practice known as staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  These ratings are not subject to 
the provisions of 38 C.F.R. § 3.105(e) (requiring notice and 
a delay in implementation of a proposed rating reduction).  
Fenderson, 12 Vet. App. 119 (1999). 

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2008), the veteran's service treatment 
reports include an October 2000 report for an arthroscopic 
procedure on the veteran's right knee which indicated that 
she had debridement of the anterior cruciate ligament (ACL) 
and a partial lateral meniscectomy.  The report stated that 
she had a large abnormal anterior synovial plica which was 
impinging into the anterior knee joint.  A partial 
synovectomy was carried out to remove this abnormal plica.  
The medical meniscus appeared normal and the medial 
compartment appeared normal.  Approximately one-third to one-
half of the ACL had been torn and that ligament was debrided.  
In the lateral joint space, there was a great deal of 
deterioration of the articular cartilage of the lateral 
tibial plateau.  There was a complete detachment of the 
anterior portion of the lateral meniscus, allowing the 
lateral meniscus to actually extend well into the joint.  A 
partial lateral meniscectomy was then carried out.  The 
patellofemoral joint appeared quite good.  There was light 
debridement of the chondral surface of the lateral tibial 
plateau to remove some loose fronds.  There was general 
softening of the articular cartilage. 

The relevant post-service medical evidence consists of VA and 
non-VA reports, dated between 2004 and 2008.  This evidence 
includes a VA orthopedic examination report, dated in May 
2004, which shows that the veteran reported having chronic 
daily right knee pain which she estimated to be from 2 to 4 
on a scale of 10, but the pain lasted only a few minutes.  
She also complained of stiffness and occasional swelling but 
not having redness, warmth, instability or locking.  That 
knee was fatigued after walking a long distance.  She took an 
unknown medication for pain, which at times provided partial 
relief.  Her symptoms were worse with standing and sitting 
too long but stretching, walking some distance, and moving 
the knee helped to alleviate the pain.  There was no 
additional limitation of motion or functional impairment 
during flare-ups.  At times she used a right knee brace.  She 
had not had episodes of dislocation or recurrent subluxation.  
There was a moderate impact upon her usual occupation and 
daily activities due to right knee pain.  However, it was 
also reported that she had additional limitation due to pain 
only when she walked long distances.  She had no weakness or 
fatigue in the right knee.  She could walk about 1/2 mile to 1 
mile and climb stairs but with some difficulty when climbing 
stairs due to bending of the knee.  Squatting was difficult.  
On physical examination there were no acute inflammatory 
signs or symptoms.  There was a small, well healed post 
operative arthroscopy scar.  On right knee movement there was 
a sensation of minimal crepitus.  There was no tenderness, 
warmth or erythema.  Drawer's sign was negative.  There was 
no instability and no laxity.  Lachman's sign was negative.  
Her gait was normal and there was no functional limitation on 
standing or walking.  There was no ankylosis.  There was 
normal range of motion of the right knee and the knee was 
stable.  The diagnosis was right knee injury, status post 
arthroscopy with repair and history of menisceal tear with 
residuals.  

On VA general medical examination in May 2004 it was reported 
that the veteran took an unknown medication which at times 
provided partial relief of right knee pain.  On physical 
examination her gait, stance, posture, and coordination were 
normal.  There was no swelling, effusion or edema of her 
joints.  

A VA examination report, dated in March 2005, shows that the 
examiner indicated that the veteran's claim file was 
reviewed.  The veteran reported having right knee stiffness 
on a consistent basis.  There was frequent swelling upon 
excessive standing, that is, in excess of 15 to 20 minutes.  
There was instability of the knee, which occurred 1 to 2 
times daily, but she caught herself and prevented any actual 
falls.  She took Dilcofenac for knee pain which provide some 
relief.  Her symptoms were precipitated by excessive 
standing, exceeding 15 to 20 minutes, but rest was an 
alleviating factor.  There was no functional impairment 
because of this and she continued her activity despite the 
pain.  She wore a knee brace on a regular basis.  She had not 
had episodes of dislocation or recurrent dislocation and did 
not have inflammatory arthritis, and she did not describe any 
constitutional symptoms.  She had difficulty with standing or 
squatting for extended periods and climbing stairs.  Whenever 
she had any aggravation of her pain, she rested.  On physical 
examination, extension of the veteran's right knee was to 
zero (0) degrees and flexion was to 120 degrees.  There was 
no additional limitation of motion upon repetitive use of the 
knee.  There was swelling in the lateral, inferior, and 
medial superior aspects of the knee joint.  There was 
crepitus and there was lateral instability.  There was no 
warmth or erythema.  Her gait was accomplished with her right 
knee in a valgus position for added support.  There was no 
ankylosis.  Previous X-rays of May 2004 were reviewed and 
were normal.  The diagnoses were mild lateral instability of 
the right knee, and residuals of a right knee arthroscopy 
with partial synovectomy, debridement of the anterior 
cruciate ligament, and a partial lateral meniscectomy.  There 
was no additional limitation of motion or joint function on 
repetitive use and as to pain, fatigue, weakness or lack of 
endurance; there were no changes from the baseline.  

A VA examination report, dated in November 2005, shows that 
the examiner stated that the veteran's claim file was not 
available for review.  The report shows that the veteran 
complained of pain, stiffness, and locking of the right knee 
but there was no history of swelling, weakness, heat, redness 
or instability.  Precipitating factors for her symptoms were 
sitting for more than 45 minutes, going up and down stairs, 
and squatting, as well as getting up and down from the floor.  
Rest and medications were alleviating factors.  She estimated 
her pain to be 8 on a scale of 10.  She used a knee brace.  
On physical examination right knee flexion was to 140 
degrees.  There was no catching, grinding or popping on 
motion.  There was no weakness, effusion or quadriceps 
wasting.  There was subpatellar crepitus and pain with 
inhibition in the knee.  There was mild laxity of the lateral 
ligament to varus and valgus stress.  The cruciate ligaments 
were stable to testing.  The meniscus was stable with 
negative McMurray's testing but there was some discomfort and 
crepitus on extension.  There were no changes on repeated 
motion or resisted motion of the knee.  There was no edema, 
effusion, instability, weakness, redness or heat.  Her gait 
was normal.  There was pain and stiffness on prolonged 
standing and walking.  Prolonged bending of the knee caused 
locking and aggravated her pain.  There was no evidence of 
abnormal weight-bearing.  Right knee X-rays revealed no 
radiopaque bodies in the joints.  The joint spaces were 
fairly well maintained.  There was satisfactory alignment.  
The diagnosis was residuals of surgery of the right knee.  

A private right knee MRI report, dated September 15, 2006, 
indicated that the veteran's right anterior cruciate ligament 
(ACL) was somewhat poorly defined and bowed, anteriorly, 
although there may have been a few intact low signal fibers.  
This suggested, at the least, a severely deficient ACL, if 
not a complete tear.  The posterior cruciate ligament was 
intact.  The lateral meniscus had a bizarre appearance with 
severe truncation of the anterior half of the body and 
anterior horn of the meniscus with relative enlargement of 
the posterior half of the posterior horn, probably 
representing a complex tear, possibly with a flap component.  
The medial meniscus appeared normal.  There was slight 
lateral subluxation of the patella and there might have been 
tiny patellar spurs but the articular surfaces appeared 
smooth.  There was a small amount of joint effusion.  There 
was a small amount of fluid within the semi-
membranous/gastrocnemius bursa.  There was a 7 millimeter 
ossicle or loose body in the mid-line, posteriorly, just 
anterior to the insertion of the posterior cruciate ligament 
on the tibia.  There was minimal subcortical marrow edema in 
the mid-line and the proximal tibia near the ACL insertion.  
The impressions were (1) a poorly defined ACL, probably 
suggesting a complete tear or at least a severely deficient 
ligament; (2) a complex lateral menisceal tear; (3) 
arthrofibrosis in Hoffa's fat pad, suggesting prior surgery; 
and (4) small joint and bursal effusions with a 7 millimeter 
posterior mid-line loose body.  

VA outpatient treatment records indicate that the veteran was 
seen for continued right knee treatment.  She was scheduled 
for additional arthroscopic surgery in April 2007.  

The veteran underwent a diagnostic arthroscopy of the right 
knee on April 5, 2007, for right knee pain and a possible 
attenuated anterior cruciate ligament.  The postoperative 
diagnosis was Grade 2 chondromalacia of the right knee 
patellofemoral joint and right lateral tibial plateau with no 
evidence of meniscal or cruciate injury.  The operative 
findings were that there was no evidence of a tear of the 
medial or lateral meniscus.  While an outside MRI had 
demonstrated a complex tear of the posterior horn of the 
lateral meniscus, on visual inspection there was evidence of 
Grade 2 chondromalacia of the patellofemoral joint as well as 
the lateral compartment involving the tibial plateau.  The 
femoral condyles were normal and there was no evidence of 
loose bodies.  

Post operative, an April 12, 2007, VA outpatient treatment 
record reflects that the veteran had active range of motion 
of zero (0) degrees of extension and flexion to 120 degrees.  

A report of a VA orthopedic examination report, dated in 
January 2008, shows that the examiner indicated that the 
veteran's claim file and medical records were reviewed.  The 
veteran took tablets of 800 mgs. of Motrin once or twice 
daily, and the side-effect was gastrointestinal upset.  She 
also used a knee brace but did not need assistive aids for 
ambulation.  There were no constitutional symptoms or 
incapacitating episodes of arthritis.  As to functional 
limitations with regard to standing, she was able to stand 
for only 15 to 30 minutes, but there were no functional 
limitations as to walking.  On physical examination there was 
no deformity or giving way of the veteran's right knee.  
There was pain, on the right side of the knee, but no 
instability.  She had pain and stiffness on prolonged 
sitting, standing, squatting, and going up or down stairs.  
This occurred throughout the day and the symptoms lasted for 
about 30 minutes.  There was weakness of the right knee in 
the calf muscle.  She had cramps in that muscle when sleeping 
at night.  There were no episodes of dislocation or 
subluxation and no episodes of locking.  There was no 
effusion.  Motion was affected but there were no flare-ups of 
joint disease.  There was no inflammation.  She had daily 
pain, which would come and go throughout the day, depending 
upon activity.  The pain was brought on by prolonged sitting, 
i.e., for more than 45 to 60 minutes, as well as by standing, 
squatting, and going up or down stairs.  After sitting, 
changing the positioning of the knee resolved her symptoms 
after 30 minutes.  The veteran's gait was normal.  Active 
flexion, against gravity, was from zero (0) degrees of 
extension to 130 degrees of flexion with pain beginning at 
130 degrees and ending at 135 degrees.  Passive flexion was 
from zero (0) degrees of extension to 135 degrees of flexion 
with pain beginning at 130 degrees and ending at 135 degrees.  
Motion against strong resistance was from zero (0) degrees of 
extension to 135 degrees of flexion with pain beginning at 
130 degrees and ending at 135 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
no joint ankylosis.  The post operative arthroscopic scars 
were nontender to palpation and without redness, swelling or 
warmth.  There was positive crepitus and popping which was 
painful.  There was also grinding in the knee.  There was no 
instability.  There was no patellar abnormality.  There was a 
menisceal abnormality due to a partial lateral meniscectomy 
but no effusion, dislocation or locking.  The diagnosis was a 
right knee cruciate ligament tear, status post arthroscopy, 
times two.  The etiology of the problem was a right ACL tear.  
There were recent findings of mild Grade 2 chondromalacia of 
the patellofemoral joint and lateral tibial plateau with 
significant effects of the problem on occupational activities 
consisting of decreased mobility and increased absenteeism.  
She had missed 11/2 months of work due to her April 2007 
surgery but had not lost work since then.  Her main 
limitation was difficulty getting up and down and prolonged 
sitting at her desk job.  There was no effect as to 
performing chores, recreation, traveling, bathing, dressing 
or grooming.  There was moderate affect upon her ability to 
exercise and engage in sports but only a mild affect upon 
toileting.  She had difficulty and avoided using public 
bathrooms because she could not squat to use the toilet.  It 
was noted that the examiner did not find any significant 
instability of the right knee.  

A.  Postoperative Residuals, Tear, Right Anterior Cruciate 
Ligament

In January 2005, the RO granted service connection for post 
operative residuals of a tear of the right anterior cruciate 
ligament, evaluated as 10 percent disabling, with an 
effective date for service connection (and the 10 percent 
rating) of April 7, 2004.  The veteran appealed.  In February 
2007, the RO granted the veteran's increased initial 
evaluation claim, to the extent that it granted an increase 
from 10 percent to 20 percent for the service-connected post 
operative residuals of a tear of the right anterior cruciate 
ligament, with an effective date of September 15, 2006 for 
the 20 percent rating.  

The RO has indicated that it has evaluated this disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, and 
5258 in assigning the 10 percent and 20 percent ratings for 
the post operative tear of the right anterior cruciate 
ligament.  The initial 10 percent rating was assigned on the 
basis of traumatic arthritis with limitation of motion of 
flexion, under Diagnostic Codes 5010 and 5260.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
traumatic arthritis shall be rated as degenerative arthritis 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint involved.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion limited to 30 degrees is 20 
percent disabling.  A 30 percent rating is warranted for 
flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, is rated as 20 percent disabling.  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.

1.  Prior to September 15, 2006

The Board finds that the criteria for a rating in excess of 
10 percent for the right knee under either DC 5260 or 5261 
have not been met.  The aforementioned recorded ranges of 
motion for the veteran's right knee show that she is shown to 
have had no less than full extension, and flexion to no less 
than 120 degrees.  Furthermore, there is no evidence of 
ankylosis of the right knee, or a malunion of the tibia and 
fibula, and the criteria for a rating in excess of 10 percent 
for the right knee under DCs 5256 and 5262 are not shown to 
have been met.  Finally, with regard to DC 5258, the evidence 
does not show that the veteran had a dislocated right 
semilunar cartilage.  Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent under DCs 5256, 
5258, 5260, 5261, and DC 5262 are not shown to have been met 
prior to September 15, 2006, and the claim must be denied.  

B.  As of September 15, 2006

In a letter, received in October 2007, the veteran asserted 
that following her April 2007 arthroscopy of the right knee 
she had some initial post operative swelling which caused 
some limitation of flexion.  

The RO's February 2007 rating decision indicates that the 20 
percent rating for postoperative residuals of a tear of the 
right anterior cruciate ligament was assigned based on the 
findings on the September 15, 2006, private MRI, that the 
veteran had a complex tear of the lateral meniscus.  The RO 
indicated that it was increasing the veteran's evaluation 
under DC 5258 (the 20 percent rating is the maximum rating 
provided for under DC 5258).  

The Board finds that the criteria for a rating in excess of 
20 percent for the right knee under either DC 5260 or 5261 
have not been met.  The aforementioned recorded ranges of 
motion for the veteran's right knee show that she is shown to 
have had no less than full extension, and flexion to no less 
than 120 degrees.  Furthermore, there is no evidence of 
ankylosis of the right knee, or a malunion of the tibia and 
fibula, and the criteria for a rating in excess of 20 percent 
for the right knee under DCs 5256 and 5262 are not shown to 
have been met.  Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent under DCs 5256, 
5260, 5261, and 5262 are not shown to have been met as of 
September 15, 2006, and that the claim must be denied.  

3.  Conclusion

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss at any time.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, 
the medical evidence shows that the veteran has repeatedly 
complained of such symptoms as right knee pain, stiffness, 
and locking.  However, the medical evidence does not contain 
sufficient evidence of such symptoms as neurological 
impairment, incoordination, loss of strength, or any other 
findings that would support a higher initial rating on the 
basis of functional loss due to pain.  In this regard, the 
May 2004 VA examination report noted that there was no 
additional limitation of motion or functional impairment 
during flare-ups, although additional limitation due to pain 
was indicated upon walking long distances, and it was noted 
that there was no weakness or fatigue.  The March 2005 VA 
examination report noted that there was no additional 
limitation of motion or joint function upon repetitive use as 
to pain, fatigue, weakness, or lack of endurance.  The 
November 2005 VA examination report noted that there were no 
changes upon repeated motion or resisted motion.  The January 
2008 VA examination report noted that there was no additional 
limitation upon repetitive use.  Effects of the disability 
were listed from "none" to moderate.  In summary, even 
taking into account the notations of muscle weakness and the 
findings as to functional impairment, there is no medical 
evidence showing that the veteran has such symptoms as 
neurological impairment or incoordination, and the Board 
finds that, when the ranges of motion in the right knee are 
considered together with the evidence of functional loss due 
to right knee pathology, the evidence does not support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a rating in excess of 10 
percent prior to September 15, 2006, or a rating in excess of 
20 percent thereafter, under either DC 5260 or DC 5261, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the veteran's 
knee flexion or extension is limited to the extent necessary 
to meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, DCs 5260, 5261.  Additionally, to 
assign two, separate compensable ratings solely based on 
painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.  Accordingly, the claim must be denied.  

B.  Right Knee Instability 

In April 2005, the RO granted service connection for 
instability of the right knee, evaluated as 10 percent 
disabling.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  
The effective date for service connection (and the 10 percent 
rating) for right knee instability is April 7, 2004.  The 
veteran has appealed the issue of entitlement to an initial 
evaluation in excess of 10 percent.  Fenderson.  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe impairment 
due to recurrent subluxation or lateral instability.  

The veteran essentially argues that her operative findings in 
October 2000, during service, disclose that there was far 
more internal damage, particularly to the ACL, than shown on 
the report of the recent April 2007 arthroscopic procedure.  
In particular, she argues that the October 2000 operative 
report indicates that between one-third to one-half of her 
right ACL was torn.  

The Board finds that an initial rating in excess of 10 
percent is not warranted under DC 5257.  The evidence does 
not show that during the time period in issue, the veteran 
had moderate recurrent subluxation or lateral instability of 
the right knee.  In this regard, the May 2004 VA examination 
report notes that she denied episodes of dislocation or 
recurrent subluxation, and that on examination there was no 
instability or laxity; the right knee was stable.  The March 
2005 VA examination report notes that there was lateral 
instability, characterized as "mild."  The November 2005 VA 
examination report notes that there was "mild" laxity of 
the lateral ligament, with stable meniscus and cruciate 
ligaments.  There was no instability.  The January 2008 VA 
examination report notes that there were no episodes of 
dislocation, subluxation, or locking, and that there was no 
instability.  The Board further notes that the findings in 
the September 2006 MRI, as to suspected pathology of the ACL 
and the lateral meniscus, were not corroborated by the April 
2007 report of her diagnostic arthroscopy of the right knee.  
This report specifically stated that there was no evidence of 
meniscal or cruciate injury.  Accordingly, the Board finds 
that the criteria for an initial rating in excess of 10 
percent under DC 5257 have not been met for the right knee, 
and that the claim must be denied.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).   

 
III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in April 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  In July 2006, another 
VCAA letter was sent with regard to the claims for increased 
initial evaluations.  The April 2004 VCAA notice complied 
with the requirement that the notice must precede the 
adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as these claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

With regard to the claims for increased initial evaluations, 
the Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in January and April of 2005, disability ratings 
were assigned, and effective dates were established.  
Therefore the veteran's claims were substantiated as of 
January and April of 2005.  Any error in failing to provide 
§5103(a) notice could not be prejudicial to the veteran 
because the purpose of §5103(a) notice is to provide notice 
of what is required for the veteran to substantiate her 
claims, and here, her claims have been substantiated.  See 
id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with 
§ 5103(a) and § 3.159(b), where a claim for service 
connection has been substantiated, because such notice is not 
required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in January and April of 2005, the April 2005 and May 
2006 statements of the case, and the supplemental statements 
of the case, dated in February 2007, and March and August of 
2008.  The veteran was afforded the opportunity for a 
hearing, and initially requested one, but she later withdrew 
her request.  

The Board has considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this case 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  Here, the veteran was sent a notice in 
compliance with certain aspects of this case in May 2008.  
However, no such notice was required, as these claims involve 
initial evaluations, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service treatment records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations, 
and with regard to the service connection claim, an 
etiological opinion is unnecessary, as the Board has 
determined that she does not have the claimed disability.  
See 38 C.F.R. § 3.159(d).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for decreased vision in the right eye is 
denied.  

An initial rating in excess of 10 percent prior to September 
15, 2006, and in excess of 20 percent thereafter, for post 
operative residuals of a tear of the right anterior cruciate 
ligament, is denied.  

An initial rating in excess of 10 percent for instability of 
the right knee is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


